Citation Nr: 1529977	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  02-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal cord injury.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a bilateral knee injury.

4.  Entitlement to service connection for residuals of a right shoulder injury.

5.  Entitlement to service connection for residuals of a right elbow injury.

6.  Entitlement to service connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, G.M., and A.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1974.  Thereafter, he served with the Michigan Army National Guard from November 1982 to December 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

In August 2004, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed with the Board.  A transcript of that hearing is of record.  By a letter dated in March 2008, the VA notified the Veteran in this regard, and in a response received later that month, the Veteran elected to appear before another Veterans Law Judge.  In November 2008, he testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets the additional delay, but finds that remand is necessary for additional development in this case.  The Veteran contends that service connection for the claimed disorders is warranted based upon a theory of aggravation of pre-existing injuries during periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) while serving in the Michigan Air National Guard.  He contends that he incurred his injuries initially in January 1990 when he was struck by a motor vehicle - he states that he was not on active duty, ACDUTRA, or INACDUTRA at the time of the January 1990 injury.  He alleges that, after the January 1990 injury, he participated in activities during ACDUTRA and INACDUTRA, which permanently aggravated the residuals of his injuries.

The personnel records in the claims file reflect that the Veteran had regular INACDUTRA for weekend drills beginning in June 1990, on an (approximate) monthly basis, and that he participated in an annual tour from August 11, 1990 to August 24, 1990; from August 5, 1991 to August 18, 1991; on September 27, 1991; and from January 5, 1992 to January 18, 1992.  

In August 2014, the Board remanded the Veteran's claims to obtain an adequate VA opinion as to whether the Veteran's claimed disabilities were permanently aggravated by his activities in the Michigan Air National Guard during periods of ACDUTRA and INACDUTRA.  In September 2014, the Veteran underwent a VA examination.  The examiner opined that the Veteran's disabilities existed prior to ACDUTRA and INACDUTRA and that they were not permanently aggravated thereby.  The examiner's rationale consisted of a finding that there was no evidence in the service records that the disabilities were permanently aggravated.  In December 2014, the Board found the September 2014 VA opinion to be inadequate because it was conclusory and failed to address the Veteran's contentions that his physical duties aggravated his conditions.  The Board requested that the VA examiner provide a supplemental opinion with full consideration of the Veteran's lay testimony, a reference to the pertinent service treatment records and clinical opinions of record, and a discussion of the positive nexus opinion provided by Dr. Costantino.  

In February 2015, the VA examiner provided an addendum opinion which again references the lack of medical evidence that the "veteran sustained any injury in service" and finding that "[a]ny activities in service or out of service would most likely have temporarily aggravated these injuries and that is why he had to leave service."  The examiner concluded that the "temporary aggravation would have occurred regardless of whether he was in the service or not . . . ."  The Board finds that the February 2015 opinion is also inadequate and fails to address any of the evidence or provide a meaningful discussion of the case, which was specifically requested by the Board in its December 2014 remand.  The examiner's opinion is based upon a mere lack of medical evidence in the service treatment records.  The examiner did not address the Veteran's lay statements that his duties during ACDUTRA and INACDUTRA worsened his disabilities.  Moreover, the examiner provided no rationale for the conclusion that the Veteran's injuries were "temporarily aggravated" by service; did not discuss any evidence in the service treatment or personnel records; and did not address the medical opinion provided by Dr. Costantino.  As the February 2015 VA opinion does not comply with the Board's remand directives, the Board must again return the Veteran's claims file for a new VA examination and opinion.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Additionally, in October 2014, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  As those records may be relevant to his claims, the RO should obtain the Veteran's SSA records and associate them with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 
 
Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all materials, to include medical records, related to the Veteran's award of SSA disability benefits.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

2.  Provide the Veteran with a new VA examination, conducted by a different VA examiner than the examiner who provided the opinions in September 2014 and February 2015, to determine the etiology of the Veteran's spine, left hip, bilateral knee, right shoulder, right elbow, and left ankle disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of all of the medical evidence in the claims file, including the records from the January 1990 accident as well as all records during the Veteran's National Guard service and thereafter, as well as the Veteran's lay statements and testimony of record and the buddy statements and testimony of record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the spine, left hip, bilateral knee, right shoulder, right elbow, and/or left ankle resulting from the January 5, 1990 motor vehicle accident, was aggravated by the Veteran's activities and duties of ACDUTRA or INACDUTRA service in the Michigan Air National Guard after the January 1990 accident.

The examiner must provide a complete and thorough rationale for all opinions stated, and the examiner must address the Veteran's lay testimony that activities and duties of service in the National Guard aggravated his injuries and symptoms, and that those symptoms continued after service.  The examiner is requested to specifically discuss evidence in the National Guard service and personnel records, as well as the April 2008 private opinion from Dr. Costantino in favor of the Veteran's claim.

The examiner is advised that aggravation exists when there is an increase in disability during service that is not due to the natural progress of the disease.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




